Matter of Michael P. (Perlman) (2015 NY Slip Op 06823)





Matter of Michael P. (Perlman)


2015 NY Slip Op 06823


Decided on September 16, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 16, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
CHERYL E. CHAMBERS
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-05516
 (Index No. 900166/13)

[*1]In the Matter of Michael P. (Anonymous), appellant.
andBarry Perlman, etc., respondent.


Mental Hygiene Legal Service, Mineola, N.Y. (Michael Neville, Scott Wells, Dennis B. Feld, and Felicia Bromes of counsel), for appellant.
In a proceeding pursuant to Mental Hygiene Law §§ 9.35 and 9.60(m) for the involuntary assisted outpatient treatment of Michael P., Michael P. appeals from an order of the Supreme Court, Westchester County (Murphy, J.), dated March 15, 2013, which, after a hearing, granted the petition, and directed him to comply with an assisted outpatient treatment plan for a period of six months.

DECISION & ORDER
By order to show cause dated January 9, 2014, this Court, inter alia, directed the parties to show cause before this Court why an order should or should not be made and entered dismissing the appeal from the order on the ground that the appeal has been rendered academic. By decision and order on motion dated March 3, 2014, this Court held the motion to dismiss the appeal in abeyance, and referred it to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the order to show cause and the papers filed in response thereto, and upon the argument of the appeal, it is
ORDERED that the motion to dismiss the appeal is granted; and it is further,
ORDERED that the appeal is dismissed, without costs or disbursements.
The order at issue on the instant appeal has expired by its own terms. The appeal has been rendered academic, and does not warrant the invocation of an exception to the mootness doctrine (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713-716; Matter of Anonymous [South Beach Psychiatric Ctr.], 114 AD3d 675, 676; Matter of Yuri M. [Karpati], 107 AD3d 999, 1000; cf. Matter of Walsh-Tozer v Luis G., 118 AD3d 897). Accordingly, the appeal must be dismissed as academic.
RIVERA, J.P., CHAMBERS, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court